Citation Nr: 1737663	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-46 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file is currently under the jurisdiction of the Atlanta, Georgia RO.

This case was previously remanded by the Board in January 2016.  The case has been returned to the Board for review.
  
In December 2016, the Board issued a decision that, in part, denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and, in May 2017, the Court issued an Order granting a Joint Motion for Partial Remand (JMR).  In the JMR, the parties agreed that the issue should be remanded to the Board so that the Board could reassess the probative value of the October 2015 Diagnostic Report, to consider the adequacy of the March 2016 VA examination and provide further reasons and bases for its decision.    

The Veteran initially submitted a claim for entitlement to service connection for PTSD and panic attacks.  See Correspondence, received November 2008.  The medical evidence of record includes diagnoses for psychiatric disorders other than PTSD and panic attacks.  Although the Veteran sought service connection only for PTSD and panic attacks, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He contends that he has PTSD due to stressful in-service experiences.  See, e.g., VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), received May 2014.   

As discussed in the May 2017 JMR, the Veteran was afforded a private examination in September 2015 (the Diagnostic Report was completed in October 2015) relating to his claim for entitlement to service connection for PTSD.  During the private examination the counselors documented that the Veteran "reportedly wakes up frequently during the night anxious and covered in sweat" following nightmares relating to service.  The December 2016 Board decision denied the Veteran's PTSD claim, in part, because the private counselors "at no time note any symptoms meeting criterion B" of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  However, as discussed in the May 2017 JMR, the presence of recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event(s) is one way of meeting criterion B for a PTSD diagnosis under the DSM-5. 

Additionally, the December 2016 Board decision relied, in part, on the March 2016 VA examination and medical opinion.  The March 2016 VA examiner appeared to indicate that the Veteran lacked any symptoms meeting criterion B of the DSM-5.  However, the VA examiner did not consider the September 2015 private examination regarding the Veteran's frequent awakening following distressing dreams relating to service.    

As such, the Board finds that the March 2016 VA examination is not adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307.  Specifically, in determining that the Veteran does not currently have PTSD, the March 2016 VA examiner, neglected to take into account the September 2015 private examination and the Veteran's reports of nightmares relating to his active service.  

The Board also finds that the September 2015 private PTSD examination is not adequate for decision-making purposes.  During the September 2015 private examination the Veteran reported stressors related to Operation Desert Storm.  Specifically, the Veteran reported the in-service stressors of seeing burnt and mutilated bodies as he drove through the "Highway of Death" and incidents of running to bunkers during the night.  However, the Veteran's military personnel records and service treatment records do not contain credible supporting evidence that the Veteran served in Southwest Asia during Operation Desert Storm.  The VA adjudication manual directs the AOJ to send a request for corroboration of an in-service stressor to the Joint Services Records Research Center (JSRRC) and to provide information to include the Veteran's full name and social security number, a description of the claimed stressor(s), the month and year during which the stressful event occurred (JSRRC will research records dated 30 days before the date provided and 30 days after), the Veteran's unit of assignment at the time of the stressful event, and the geographic location where the stressful event took place.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D. 15.  The Board finds that the Veteran has supplied sufficient information to submit requests to JSRRC to attempt to verify his alleged stressors.  On remand, the AOJ must submit requests to JSRRC to attempt to corroborate the aforementioned stressors.        

In March 2016, the Veteran was also provided a VA mental disorders examination for psychiatric disorders other than PTSD.  The March 2016 VA examiner diagnosed the Veteran with depressive disorder and opined that "it is less likely than so" that the Veteran's current depressive disorder was incurred in or caused by his military service.  However, the VA examiner provided no rationale for the opinion provided.  Accordingly, the March 2016 VA opinion as to the Veteran's depressive disorder is not supported by adequate rationale.  The Board therefore finds that the March 2016 VA opinion is inadequate for decision-making purposes, and that the issue must be remanded for an adequate opinion.  See Barr, 21 Vet. App. at 312.  

Furthermore, the Veteran was diagnosed with bipolar disorder NOS in November 2015.  The March 2016 VA examiner did not provide an opinion as to whether the Veteran's diagnosed bipolar disorder NOS was related to service.  The VA examiner merely stated that "the Veteran was unable to describe a clear manic episode or a period of time when his irritability occurs outside of a depressed mood."  The November 2015 diagnosis of bipolar disorder NOS must be addressed, even if not currently present on examination or if the disability resolved prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a VA examination is required to address the etiology of all psychiatric disorders present at any point during the period on appeal or in close proximity to the Veteran's claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide more specific details concerning the alleged in-service incident in which he saw burnt and mutilated bodies as he drove through the "Highway of Death" and the alleged in-service incident of running to bunkers at night during Operation Desert Storm.  The Veteran should be asked to identify the names of people who were involved in the incidents, the place where the incidents occurred, and a more specific date or time frame for the incidents 

The AOJ should review any response from the Veteran regarding the PTSD claim and prepare a complete summary of all claimed stressors based upon review of all pertinent evidence.  The AOJ should make an appropriate request to the Joint Services Records Research Center (JSRRC) for verification of any stressors, as appropriate, to include verification of the Veteran's presence in Southwest Asia during Operation Desert Storm.  Any additional development recommended by JSRRC should be accomplished.  If the stressors cannot be verified, the AOJ should prepare a formal finding stating why verification could not be completed, and listing the steps taken in the attempt to verify the stressors.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section D.

2.  After completion of the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any acquired psychiatric disorder demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail.

The AOJ must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should be asked to address the following:

a. Identify all psychiatric disorders demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  If PTSD, persistent depressive disorder and/or bipolar disorder NOS is/are not diagnosed, then the examiner must provide a supporting explanation as to why such diagnosis or diagnoses is/are not appropriate.  

The examiner must discuss the October 2015 private Diagnostic Report diagnosing PTSD and the Veteran's report of frequently waking up during the night following nightmares related to service.  

b.  If there is a verified stressor and the Veteran has a diagnosis of PTSD, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the PTSD is etiologically related to a verified in-service stressor.

c. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder other than PTSD, even if currently resolved, is causally related to the Veteran's active service.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.  In rendering the requested rationale, the examiner must discuss the October 2015 private Diagnostic Report diagnosing PTSD and the Veteran's report of frequently waking up during the night following nightmares related to service.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted for PTSD and/or any other acquired psychiatric disorder.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




